DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 14 and 15 are objected to under 37 CFR 1.75 as being substantial duplicates of claim 7. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Allowable Subject Matter
Claims 1, 4-13, and 16-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Please see the Applicant Arguments/Remarks Made in an Amendment filed 11/7/22, the allowable subject matter noted in the prior office action filed 10/27/22, and the claim language below.
Claim 1 recites an electronic device, respectively connected to a charger and an audio connector through an accessory, wherein the electronic device comprises: a quick charging controller and a device Type-C female socket; the quick charging controller is configured to perform quick charging protocol communication with a corresponding pin of the charger connected to the accessory through SBU pins of the device Type-C female socket when the accessory is connected to the device Type-C female socket and the charger is connected to the accessory, wherein SBU pins of the device Type-C female socket are connected to the quick charging controller through a switching combination, and wherein two SBU pins of the device Type-C female socket including a SBU1 pin and a SBU2 pin, the SBU1 pin and the SBU2 pin of the device Type-C female socket are connected to a first side of the switching combination, and a first data pin and a second data pin of the quick charging controller are connected to a second side of the switching combination; the switching combination is configured to switch connection mode between the device Type-C female socket and the quick charging controller as follows: connect the SBU1 pin of the device Type-C female socket to the first data pin and connect the SBU2 pin of the device Type-C female socket to the second data pin; or connect the SBU1 pin of the device Type-C female socket to the second data pin and connect the SBU2 pin of the device Type-C female socket to the first data pin.
Claims 4-13 and 16-20 are directly or indirectly dependent upon claim 1.
	The prior art does not disclose the above limitations, nor would it be obvious to modify the art in such a manner.

Response to Arguments
Applicant's arguments filed 11/7/22 have been fully considered but they are not persuasive or are moot.
Please note that due to the claim amendments which altered the claim dependencies, claims 14 and 15 appear to be substantial duplicates of claim 7 as noted under the double patenting section above.  The remaining claims are in condition for allowance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/A.P./Examiner, Art Unit 2859    

/EDWARD TSO/Primary Examiner, Art Unit 2859